DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,820,531 to Regan et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Regan et al. disclose the claimed invention as follows:

Claim 1					Regan et al.
1. A method comprising:
acquiring sensor data associated with a plant growing in a field,
wherein the sensor data is acquired from one or more of an optical sensor, an acoustic sensor, a chemical sensor, a geo-location sensor, an environmental sensor, or a weather sensor;
autonomously predicting one or more phenotypic traits associated with the plant based on the sensor data and a computerized model;
presenting indications of the one or more phenotypic traits predicted;
obtaining a confirmation, modification, or addition indication for at least one of the indications of the one or more phenotypic traits predicted;
determining one or more ground truth labeled phenotypic traits associated with the plant based on the one or more phenotypic traits predicted and the confirmation, modification, or addition indication obtained; and
indexing the one or more ground truth labeled phenotypic traits to one or both of an identifier of the plant or a virtual representation of a part of the plant.
1. A method comprising:
acquiring sensor data associated with a plant growing in a field,
wherein the sensor data is acquired from one or more of an optical sensor, an acoustic sensor, a chemical sensor, a geo-location sensor, an environmental sensor, or a weather sensor;
autonomously predicting, while in the field, one or more phenotypic traits associated with the plant based on the sensor data and a computerized model;
presenting indications of the one or more phenotypic traits predicted;
obtaining a confirmation, modification, or addition indication for at least one of the indications of the one or more phenotypic traits predicted;
determining one or more ground truth labeled phenotypic traits associated with the plant based on the one or more phenotypic traits predicted and the confirmation, modification, or addition indication obtained; and
indexing, while in the field, the one or more ground truth labeled phenotypic traits to one or both of an identifier of the plant or a virtual representation of a part of the plant (See for example, claim 1 at Col. 12 line 50 through Col. 13 line 4).


	Claim 2					Regan et al.
2. The method of claim 1,
wherein the computerized model includes a machine learning system, a deep learning system, an optical flow technique, a computer vision technique, a convolutional neural network (CNN), a recurrent neutral network (RNN), or a machine learning dataflow library.
2. The method of claim 1,
wherein the computerized model includes a machine learning system, a deep learning system, an optical flow technique, a computer vision technique, a convolutional neural network (CNN), a recurrent neutral network (RNN), or a machine learning dataflow library (i.e., claim 2 at Col. 13 lines 5-10).


	Claim 4					Regan et al.
4. The method of claim 1,
wherein obtaining the confirmation, modification, or addition indication comprises determining the confirmation, modification, or addition indication based on one or both of viewing of an image of the plant by a user or direct observation of the plant by the user.
4. The method of claim 3,
wherein obtaining the confirmation, modification, or addition indication comprises determining the confirmation, modification, or addition indication based on one or both of viewing of an image of the plant or direct observation of the plant by the user (i.e., claims 3 and 4 at Col. 13 lines 11-20).


	Claim 5					Regan et al.
5. The method of claim 1, further comprising:
determining one or more plant insights based on the one or more ground truth labeled phenotypic traits,
wherein the one or more plant insights includes information about one or more of a health, a yield, a planting, a growth, a harvest, a management, a performance, or a state of the plant; and
generating a plant insights report that includes one or more of the health, the yield, the planting, the growth, the harvest, the management, the performance, or the state of the plant.
5. The method of claim 1, further comprising:
determining one or more plant insights based on the one or more ground truth labeled phenotypic traits,
wherein the one or more plant insights includes information about one or more of a health, a yield, a planting, a growth, a harvest, a management, a performance, or a state of the plant; and
generating a plant insights report that includes one or more of the health, the yield, the planting, the growth, the harvest, the management, the performance, or the state of the plant (i.e., claim 5 at Col. 13 lines 21-31).


	
Claim 6					Regan et al.
6. The method of claim 5,
wherein determining the one or more plant insights comprising determining the one or more plant insights while in the field.
6. The method of claim 5,
wherein determining the one or more plant insights comprising determining the one or more plant insights while in the field (i.e., claim 6 at Col. 13 lines 32-34).


	Claim 7					Regan et al.
7. The method of claim 5, further comprising
identifying, while in the field, one or more metadata associated with the plant or a condition of an environment proximate to the plant based on the sensor data.
7. The method of claim 5, further comprising
identifying, while in the field, one or more metadata associated with the plant or a condition of an environment proximate to the plant based on the sensor data (i.e., claim 7 at Col. 13 lines 35-38).


	Claim 8					Regan et al.
8. The method of claim 7,
wherein the condition of the environment proximate to the plant comprises soil properties, soil chemical composition, light, solar characteristics, temperature, or humidity, and
wherein determining the one or more plant insights comprises determining the one or more plant insights based on the one or more ground truth labeled phenotypic traits and the condition of the environment proximate to the plant.
8. The method of claim 7,
wherein the condition of the environment proximate to the plant comprises soil properties, soil chemical composition, light, solar characteristics, temperature, or humidity, and
wherein determining the one or more plant insights comprises determining the one or more plant insights based on the one or more ground truth labeled phenotypic traits and the condition of the environment proximate to the plant (i.e., claim 8 at Col. 13 lines 39-46).

	
Claim 9					Regan et al.
9. The method of claim 1,
wherein the one or more phenotypic traits predicted comprises physical attributes of the plant, and wherein the plant comprises a crop plant, a fruit bearing plant, a vegetable bearing plant, or a seed bearing plant.
9. The method of claim 1,
wherein the one or more phenotypic traits predicted comprises physical attributes of the plant, and wherein the plant comprises a crop plant, a fruit bearing plant, a vegetable bearing plant, or a seed bearing plant (i.e., claim 9 at Col. 13 lines 47-51).


	Claim 10					Regan et al.
10. The method of claim 1, wherein acquiring the sensor data comprises acquiring the sensor data using a human-operated vehicle, an unmanned aerial vehicle (UAV), or an unmanned ground vehicle (UGV).
10. The method of claim 1,
 wherein acquiring the sensor data comprises acquiring the sensor data using a human-operated vehicle, an unmanned aerial vehicle (UAV), or an unmanned ground vehicle (UGV) (i.e., claim 10 at Col. 13 lines 52-55).


	Claim 11					Regan et al.
11. One or more computer-readable storage media comprising a plurality of instructions to cause at least one apparatus, in response to execution by one or more processors of the at least one apparatus, to:
acquire sensor data associated with a plant growing in a field,
wherein the sensor data is acquired from one or more of an optical sensor, an acoustic sensor, a chemical sensor, a geo-location sensor, an environmental sensor, or a weather sensor;
autonomously predict one or more phenotypic traits associated with the plant based on the sensor data and a computerized model;
present indications of the one or more phenotypic traits predicted;
obtain a confirmation, modification, or addition indication for at least one of the indications of the one or more phenotypic traits predicted;
determine one or more ground truth labeled phenotypic traits associated with the plant based on the one or more phenotypic traits predicted and the confirmation, modification, or addition indication obtained; and
index the one or more ground truth labeled phenotypic traits to one or both of an identifier of the plant or a virtual representation of a part of the plant.
11. One or more computer-readable storage medium comprising a plurality of instructions to cause an apparatus, in response to execution by one or more processors of the apparatus, to:

acquire sensor data associated with a plant growing in a field,
wherein the sensor data is acquired from one or more of an optical sensor, an acoustic sensor, a chemical sensor, a geo-location sensor, an environmental sensor, or a weather sensor;
autonomously predict, while in the field, one or more phenotypic traits associated with the plant based on the sensor data and a computerized model;
present indications of the one or more phenotypic traits predicted;
obtain a confirmation, modification, or addition indication for at least one of the indications of the one or more phenotypic traits predicted;
determine one or more ground truth labeled phenotypic traits associated with the plant based on the one or more phenotypic traits predicted and the confirmation, modification, or addition indication obtained; and
index, while in the field, the one or more ground truth labeled phenotypic traits to one or both of an identifier of the plant or a virtual representation of a part of the plant (See for example, claim 11 at Col. 13 line 56 through Col. 14 line 14).


	Claim 12					Regan et al.
12. The computer-readable storage media of claim 11,
wherein the computerized model includes a machine learning system, a deep learning system, an optical flow technique, a computer vision technique, a convolutional neural network (CNN), a recurrent neutral network (RNN), or a machine learning dataflow library.
12. The computer-readable storage medium of claim 11,
wherein the computerized model includes a machine learning system, a deep learning system, an optical flow technique, a computer vision technique, a convolutional neural network (CNN), a recurrent neutral network (RNN), or a machine learning dataflow library (i.e., claim 12 at Col. 14 lines 15-20).


	Claim 14					Regan et al.
14. The computer-readable storage media of claim 11,
wherein to obtain the confirmation, modification, or addition indication comprises to determine the confirmation, modification, or addition indication based on one or both of viewing of an image of the plant by a user or direct observation of the plant by the user.
14. The computer-readable storage medium of claim 13,
wherein to obtain the confirmation, modification, or addition indication comprises to determine the confirmation, modification, or addition indication based on one or both of viewing of an image of the plant or direct observation of the plant by the user (i.e., claims 13 and 14 at Col. 14 lines 21-30).


	

Claim 15					Regan et al.
15. The computer-readable storage media of claim 11,
wherein the instructions further cause the apparatus, in response to execution by the one or more processors of the apparatus, to: determine one or more plant insights based on the one or more ground truth labeled phenotypic traits,
wherein the one or more plant insights includes information about one or more of a health, a yield, a planting, a growth, a harvest, a management, a performance, or a state of the plant; and
generate a plant insights report that includes one or more of the health, the yield, the planting, the growth, the harvest, the management, the performance, or the state of the plant.
15. The computer-readable storage medium of claim 11,
wherein the instructions further cause the apparatus, in response to execution by the one or more processors of the apparatus, to: determine one or more plant insights based on the one or more ground truth labeled phenotypic traits,
wherein the one or more plant insights includes information about one or more of a health, a yield, a planting, a growth, a harvest, a management, a performance, or a state of the plant; and
generate a plant insights report that includes one or more of the health, the yield, the planting, the growth, the harvest, the management, the performance, or the state of the plant (i.e., claim 15 at Col. 14 lines 31-44).




	Claim 16					Regan et al.
16. The computer-readable storage media of claim 15,
wherein to determine the one or more plant insights comprises to determine the one or more plant insights while in the field.
16. The computer-readable storage medium of claim 15,
wherein to determine the one or more plant insights comprises to determine the one or more plant insights while in the field (i.e., claim 16 at Col. 14 lines 45-48).


	Claim 17					Regan et al.
17. The computer-readable storage media of claim 15, wherein the instructions further cause the apparatus, in response to execution by the one or more processors of the apparatus, to identify, while in the field, one or more metadata associated with the plant or a condition of an environment proximate to the plant based on the sensor data.
17. The computer-readable storage medium of claim 15,
wherein the instructions further cause the apparatus, in response to execution by the one or more processors of the apparatus, to identify, while in the field, one or more metadata associated with the plant or a condition of an environment proximate to the plant based on the sensor data (i.e., claim 17 at Col. 14 lines 49-54).

	


Claim 18					Regan et al.
18. The computer-readable storage media of claim 17,
wherein the condition of the environment proximate to the plant comprises soil properties, soil chemical composition, light, solar characteristics, temperature, or humidity, and
wherein to determine the one or more plant insights comprises to determine the one or more plant insights based on the one or more ground truth labeled phenotypic traits and the condition of the environment proximate to the plant.
18. The computer-readable storage medium of claim 17,
wherein the condition of the environment proximate to the plant comprises soil properties, soil chemical composition, light, solar characteristics, temperature, or humidity, and
wherein to determine the one or more plant insights comprises to determine the one or more plant insights based on the one or more ground truth labeled phenotypic traits and the condition of the environment proximate to the plant (i.e., claim 18 at Col. 14 lines 55-62).


	Claim 19					Regan et al.
19. The computer-readable storage media of claim 11,
wherein the one or more phenotypic traits predicted comprises physical attributes of the plant, and
wherein the plant comprises a crop plant, a fruit bearing plant, a vegetable bearing plant, or a seed bearing plant.
19. The computer-readable storage medium of claim 11,
wherein the one or more phenotypic traits predicted comprises physical attributes of the plant, and
wherein the plant comprises a crop plant, a fruit bearing plant, a vegetable bearing plant, or a seed bearing plant (i.e., claim 19 at Col. 14 lines 63-67).


	Claim 20					Regan et al.
20. The computer-readable storage media of claim 11,
wherein to acquire the sensor data comprises to acquire the sensor data using a human-operated vehicle, an unmanned aerial vehicle (UAV), or an unmanned ground vehicle (UGV).
20. The computer-readable storage medium of claim 11, wherein to acquire the sensor data comprises to acquire the sensor data using a human-operated vehicle, an unmanned aerial vehicle (UAV), or an unmanned ground vehicle (UGV) (i.e., claim 20 at Col. 15 lines 1-5).


Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,820,531 to Regan et al. in view of Sellmann et al. (“RemoteFarming.1: Human-machine interaction for a field-robot-based weed control application in organic farming”, 4th International Conference on Machine Control & Guidance, 2014, pp. 1-7).  The teachings of Regan et al. have been discussed above.
	As to claims 3 and 13, Regan et al. does not explicitly claim wherein at least one of the acquiring sensor data; the autonomously predicting one or more phenotypic traits; the obtaining the confirmation, modification, or addition indication; the determining the one or more ground truth labeled phenotypic traits associated with the plant; and the indexing the one or more ground truth labeled phenotypic traits is performed by a remote server or a remote compute device.
	Sellmann et al. teaches at least one of the acquiring sensor data (See for example, “There are two monochrome cameras with dual GigE including PoE (Power over Ethernet) and a NIR sensitive imager (Baumer HXG20NIR, up to 105 fps at 2048x1088 px) to provide pictures to the remote worker”, 3.1 Boni-Rob-App for mechanical weed control, Cameras, pp. 3-4); the autonomously predicting one or more phenotypic traits; the obtaining the confirmation, modification, or addition indication; the determining the one or more ground truth labeled phenotypic traits associated with the plant; and the indexing the one or more ground truth labeled phenotypic traits is performed by a remote server or a remote compute device (i.e., “The first stage of development, RemoteFarming.1a, can be seen in Fig. 5. The first step is to equip BoniRob with the RemoteFarming.1 App. The Robot navigates along the carrot ridges and captures images (Fig. 5-a)). After generating a high-contrast suggestive image (Fig. 5-b)), the sensor data is transferred via internet to the server and then to a remote workplace”, 3.2 Stages of development, p. 5).
Regan et al. and Sellmann et al. are combinable because they are from the field of digital image processing for plant images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Regan et al. by incorporating the acquisition of sensor data, the autonomously predicting one or more phenotypic traits, the obtaining the confirmation, modification, or addition indication, the determining the one or more ground truth labeled phenotypic traits associated with the plant, and the indexing the one or more ground truth labeled phenotypic traits is performed by a remote server or a remote compute device.
The suggestion/motivation for doing so would have been to improve the working conditions and avoid manual labor.
Therefore, it would have been obvious to combine Sellmann et al. with Regan et al. to obtain the invention as specified in claims 3 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/           Examiner, Art Unit 2664